 Case 3:21-cv-07582-FLW-TJB Document 1 Filed 03/31/21 Page 1 of 3 PageID: 1




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
________________________________________

JONATHAN O. DAYE, individually and on               Case No.: 21-cv-7582
behalf of those similarly situated,

      Plaintiff,

v.

ALLIED INTERSTATE LLC
JOHN DOES 1-10

      Defendants.
________________________________________

     DEFENDANT ALLIED INTERSTATE LLC’S NOTICE OF REMOVAL

      Defendant Allied Interstate LLC (“Defendant” or “Allied Interstate”), by filing

this Notice of Removal and related papers, hereby removes the above-entitled action

from the Superior Court of New Jersey Law Division, Mercer County, to the United

States District Court for the District of New Jersey pursuant to 28 U.S.C. §§ 1331,

1441, and 1446.

      In support of this Notice of Removal, Defendant asserts the following:

      1.     On February 24, 2021, Plaintiff Jonathan O. Daye (“Plaintiff”) filed his

Complaint in the Superior Court of New Jersey Law Division, Mercer County.

      2.     On March 5, 2021, Defendant was served with a copy of the Complaint.

      3.     The Complaint alleges Plaintiff is a New Jersey resident.

      4.     The Complaint alleges Defendant is a limited liability company with a

principal place of business located in Minnesota.

      5.     Defendant desires to exercise its right to remove the county court action
 Case 3:21-cv-07582-FLW-TJB Document 1 Filed 03/31/21 Page 2 of 3 PageID: 2




under 28 U.S.C. § 1441(a), which provides in pertinent part:

             Except as otherwise expressly provided by Act of Congress,
             any civil action brought in a State court of which the
             district courts of the United States have original
             jurisdiction, may be removed by the defendant or the
             defendants, to the district court of the United States for the
             district and division embracing the place where such action
             is pending.

      6.     The Complaint alleges that Defendant violated the Fair Debt Collection

Practices Act, codified at 15 U.S.C. § 1692, et seq. (the “FDCPA”).

      7.     Given the allegation in the Complaint that Defendant violated the

FDCPA, this Court, pursuant to 28 U.S.C. § 1331, has subject matter jurisdiction over

the allegations in the Complaint.

      8.     The Superior Court of New Jersey Law Division, Mercer County action

may be removed to this Court by Defendant in accordance with the provisions of 28

U.S.C. § 1441(a) because this is a civil action pending within the jurisdiction of the

United States District Court for the District of New Jersey and because the

allegations by Plaintiff allege violations of the FDCPA.

      9.     Notice of Removal is being filed within 30 days after service of the

Complaint upon Defendant and is thus timely as set forth in 28 U.S.C. § 1446(b).

      10.    Pursuant to 28 U.S.C. § 1441(a), venue is proper because Mercer County

lies within the territorial jurisdiction of the District of New Jersey.

      11.    Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint served on

Defendant is attached hereto as Exhibit A.

      12.    A civil cover sheet will be contemporaneously filed with this pleading.



                                            2
 Case 3:21-cv-07582-FLW-TJB Document 1 Filed 03/31/21 Page 3 of 3 PageID: 3




      13.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

contemporaneously being filed with Superior Court of New Jersey Law Division,

Mercer County and served on Plaintiff’s counsel. By serving a copy of this Notice of

Removal upon Plaintiff’s Counsel, Defendant is giving Plaintiff proper notice of this

removal.

      14.    Defendant reserves the right to amend or supplement this Notice of

Removal and further reserves the right to raise all defenses or objections.

      WHEREFORE, Defendant Allied Interstate LLC, by counsel, removes the

subject action from with Superior Court of New Jersey Law Division, Mercer County

to the United States District Court for the District of New Jersey.

DATED:       March 31, 2021

                                 Respectfully submitted,

                                 LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                 /s Sean M. O’Brien
                                 Sean M. O'Brien, Esq.
                                 New Jersey Bar #093702013
                                 50 Fountain Plaza, Suite 1700
                                 Buffalo, NY 14202
                                 P: 716-853-5100
                                 F: 716-853-5100
                                 sobrien@lippes.com
                                 Attorneys for Defendant




                                          3
